This action was brought by the Crescent Dairy Company to recover judgment for damages to its motor truck in a collision with a taxicab owned and operated by the Red Top Cab Company. The case was tried without a jury. Findings of fact were entered to the effect that the collision, and damages in the sum of $250, were caused by the negligence of the defendant. From a judgment thereon, the defendant has appealed.
Assignments of error are directed, among other things, against the findings relating to the negligence of the appellant. However, in the brief on behalf of the appellant, it is frankly admitted that the evidence was sufficient as to this issue of fact to justify the findings and conclusion of the trial court. An examination of the evidence shows it preponderates that way.
The only other assignment of error is that the amount allowed for damages is excessive. While there was some difference of opinion among witnesses on this feature of the case, it appears upon consideration of all the evidence that the respondent sustained the burden of proof by a preponderance of the evidence. Affirmed.
TOLMAN, C.J., PARKER, MACKINTOSH, and MAIN, JJ., concur. *Page 706